Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 1 shows a T6-SRAM which is a very old architecture and the following Figures or implementations do not show that the T6-SRAM is being incorporated as new or novel configuration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebmann et al. (US 2020/0075489 A1).
Regarding independent claim 1: Liebmann teaches (e.g., Figs. 1A-3B, annotated Fig. 3B) a device comprising: 
multiple transistors arranged as a bitcell ([0034]-[0037] and [00039]: 100): 
wherein the multiple transistors include multiple P-type transistors that are arranged in a P-over-P stack configuration (Fig. 3B and annotated Fig. 3B: D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration), and 
wherein the multiple transistors include multiple N-type transistors that are arranged in an N-over-N stack configuration (Fig. 3 and annotated Fig. 3B; C,N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration).


    PNG
    media_image1.png
    788
    1167
    media_image1.png
    Greyscale


Regarding claim 2: Liebmann teaches the claim limitation of the device of claim 1, on which this claim depends, 
wherein the multiple transistors are formed in a single monolithic semiconductor die (Fig. 3 shows the multiple transistors formed in a single monolithic semiconductor; [0036]). 
Regarding claim 3: Liebmann teaches the claim limitation of the device of claim 2, on which this claim depends,
wherein the multiple P-type transistors are disposed adjacent to the multiple N-type transistors within the single monolithic semiconductor die (Fig. 3 and annotated Fig. 3B: show that the P-type transistors are disposed adjacent to the multiple N-type transistors within the single monolithic semiconductor die, [0036]). 
Regarding claim 5: Liebmann teaches the claim limitation of the device of claim 1, on which this claim depends,
wherein the multiple transistors include field-effect transistors (FET) including P-type FET (PFET) and N-type FET (NFET) ([0032], [0034]-[0037] and [00039]: 100). 
Regarding claim 6: Liebmann teaches the claim limitation of the device of claim 1, on which this claim depends, wherein: 
the multiple P-type transistors include a pair of P-type transistors that are arranged in the P-over-P stack configuration ([0032], [0034]-[0037] and [00039]: P-over-P stack configuration), and 
the multiple N-type transistors include a pair of N-type transistors that are arranged in the N-over-N stack configuration ([0032], [0034]-[0037] and [00039]: N-over-N stack configuration). 
Regarding claim 10: Liebmann teaches the claim limitation of the device of claim 1, on which this claim depends.
wherein: the multiple transistors include P-type transistors and N-type transistors arranged in at least one of a P-over-N stack configuration and an N-over-P stack configuration (Liebmenn: Fig. 3B and annotated Fig. 3; D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration; C,N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration; together they have the P-over-N stack configuration and an N-over-P stack configuration), and 
the multiple transistors having the P-over-P stack configuration, the N-over-N stack configuration, the P-over-N stack configuration and the N-over-P stack configuration are manufactured together in a single monolithic semiconductor die (Liebmann: Fig. 3B and annotated Fig. 3B; [0036]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (US 2020/0075489 A1) in view of Yang et al. (US 2007/0147107 A1).
Regarding claim 4: Liebmann teaches the claim limitation of the device of claim 1, on which this claim depends,
wherein the multiple transistors are arranged as the bitcell for single-port memory applications ([0032], [0034]-[0037] and [00039]: 100; “for single-port memory applications” is an intended use which does not differentiate the structure of the present application from the prior art of record).
Note: that Composition, Product, and  Apparatus Claims I.  when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I), 
wherein the multiple transistors include six transistors (6T) (Figs. 1A-3B include multiple transistors including six transistors), and 
wherein the bitcell refers to a static random access memory (SRAM) bitcell ([0032], [0034]-[0037] and [00039]: 100). 
Alternatively, 
Yang does teach (e.g., Fig. 7) a similar device comprising 
multiple transistors are arranged as the bitcell for single-port memory applications ([0036]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Liebmann, the device comprising multiple transistors are arranged as the bitcell for single-port memory applications, as taught by Yang, for the benefit of simplifying the memory design process.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 7-9, 11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (US 2020/0075489 A1) in view of Liaw (US 2019/0131309 A1).
Regarding claim 7: Liebmann teaches the claim limitation of the device of claim 6, on which this claim depends.
Liebmann does not expressly teach that the pair of P-type transistors are cross-coupled with the pair of N-type transistors so as to provide two cross-coupled inverters that are utilized as a latch for the bitcell. 
Liaw teaches (e.g., Figs. 1-3B) a device comprising a bitcell comprising a pair of P-type transistors ([0025] and [0029]: PU11 and PU12 are P-type transistors),
 a pair of N-type transistors ([0025] and [0029]: PD11 and PD12 are N-type transistors).
Liaw further teaches that the pair of P-type transistors ([0025]: PU11 and PU12 are P-type transistors) are cross-coupled with the pair of N-type transistors ([0025]: PD11 and PD12 are N-type transistors) so as to provide two cross-coupled inverters that are utilized as a latch for the bitcell ([0025] and [0029]). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify include in the device of Liebmann, the pair of P-type transistors cross-coupled with the pair of N-type transistors so as to provide two cross-coupled inverters that are utilized as a latch for the bitcell, as taught by Liaw, for the benefit forming data nodes and providing a memory device with improved performance
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 8: Liebmann and Liaw teach the claim limitation of the device of claim 7, on which this claim depends,
wherein: the pair of N-type transistors refer to a first pair of N-type transistors that are arranged in a first N-over-N stack configuration (Liebmann: Fig. 3 and annotated Fig. 3B; C, N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration), and 
the multiple N-type transistors include a second pair of N-type transistors that are arranged in a second N-over-N stack configuration (Liebmann: Fig. 3B and annotated Fig. 3B: D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration). 
Regarding claim 9: Liebmann and Liam teach the claim limitation of the device of claim 8, on which this claim depends,
wherein: the second pair of N-type transistors are utilized as a first passgate and a second passgate for the bitcell ([0023]-[0026] and [0028]-[0031]), 
the first passgate is coupled between a first bitline ([0023]-[0026] and [0028]-[0031]: first bitline BL1) and a first inverter of the two cross-coupled inverters ([0025], [0029]:), and 
the second passgate is coupled between a second bitline ([0023]-[0024] and [0026]: second bitline BLB1) and a second inverter of the two cross-coupled inverters ([0025]-[0030]). 
Regarding independent claim 11: Liebmann teaches (e.g., Figs. 1A-3B, annotated Fig. 3B) a bitcell comprising: 
a pair of P-type devices arranged in a P-over-P stack configuration (Fig. 3B and annotated Fig. 3B: D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration); and 
a pair of N-type devices arranged in an N-over-N stack configuration (Fig. 3 and annotated Fig. 3B; C,N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration), 


    PNG
    media_image1.png
    788
    1167
    media_image1.png
    Greyscale

Liebmann does not expressly teach that
the pair of P-type devices are cross-coupled with the pair of N-type devices so as to provide two cross-coupled inverters that are used as a latch for the bitcell. 
Liaw teaches (e.g., Figs. 1-3B) a device comprising a bitcell comprising a pair of P-type devices or transistors ([0025] and [0029]: PU11 and PU12 are P-type transistors),
 a pair of N-type devices or transistors ([0025] and [0029]: PD11 and PD12 are N-type transistors).
Liaw further teaches that the pair of P-type devices or transistors ([0025]: PU11 and PU12 are P-type transistors) are cross-coupled with the pair of N-type devices or transistors ([0025]: PD11 and PD12 are N-type transistors) so as to provide two cross-coupled inverters that are used as a latch for the bitcell ([0025] and [0029]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify include in the device of Liebmann, the pair of P-type devices/transistors cross-coupled with the pair of N-type devices/transistors so as to provide two cross-coupled inverters that are used as a latch for the bitcell, as taught by Liaw, for the benefit of providing data nodes and a memory device with improved performance.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 13: Liebmann and Liaw teach the claim limitation of the device of claim 11, on which this claim depends,
wherein the pair of P-type devices refer to P-type field- effect transistor (PFET) devices (Fig. 3B and annotated Fig. 3B: the pair of P-type devices refer to D,P3 and C, P4 which are P-type transistors), and 
wherein the pair of N-type devices refer to N-type field-effect transistor (NFET) devices (Fig. 3 and annotated Fig. 3B; the pair of N-type devices refer to C,N4 and B, N2 which are N-type transistors).
Regarding claim 14: Liebmann and Liaw teach the claim limitation of the device of claim 11, on which this claim depends,
wherein: the pair of P-type devices refer to a pair of P-type transistors that are arranged in the P-over-P stack configuration (Fig. 3B and annotated Fig. 3B: D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration), and 
the pair of N-type devices refer to a first pair of N-type transistors that are arranged in a first N-over-N stack configuration (Fig. 3 and annotated Fig. 3B; C,N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration).
Regarding claim 15: Liebmann and Liaw teach the claim limitation of the device of claim 14, on which this claim depends, further comprising: 
another pair of N-type devices that refer to a second pair of N-type transistors that are arranged in a second N-over-N stack configuration (Liebmann: annotated Fig. 3B; [0034] and [0039]-[0042]: D,N3 and A,N1).                                                       
Regarding claim 17: Liebmann and Liaw teach the claim limitation of the bitcell device of claim 11, on which this claim depends, further comprising: 
multiple devices including P-type devices and N-type devices arranged in at least one of a P-over-N stack configuration and an N-over-P stack configuration (Annotated Fig. 3B; D,N3/D,P3/C,N4/C,P4 is an N-over-P stack configuration; D,P3/C,N4/C,P4 is P-over-N stack configuration), 
wherein the pair of P-type devices arranged in the P-over-P stack configuration, the pair of N-type devices arranged in the N-over-N stack configuration are manufactured together in a single monolithic semiconductor die along with the P-type devices and the N-type devices that are arranged in the P-over-N stack configuration and the N-over-P stack configuration (Liebmann: annotated Fig. 3B; [0036] and [0038]).
Regarding independent claim 18: Liebmann teaches (e.g., Figs. 1A-3B, annotated Fig. 3B) a method comprising: fabricating multiple devices that are arranged as a bitcell ([0034]-[0041]): 
fabricating the multiple devices with a pair of P-type transistors that are arranged in a P-over-P stack configuration (Fig. 3B and annotated Fig. 3B: D,P3 and C, P4 are P-type transistors that are arranged in a P-over-P stack configuration); 
fabricating the multiple devices with a pair of N-type transistors that are arranged in an N-over-N stack configuration (Fig. 3 and annotated Fig. 3B; C,N4 and B, N2 are transistors including multiple N-type transistors that are arranged in an N-over-N stack configuration); and 
cross-coupling the pair of P-type transistors with the pair of N-type transistors so as to provide two cross-coupled inverters that are used as a latch for the bitcell.
Liebmann does not expressly teach that
cross-coupling the pair of P-type transistors with the pair of N-type transistors so as to provide two cross-coupled inverters that are used as a latch for the bitcell. 
Liaw teaches (e.g., Figs. 1-3B) a method comprising forming a bitcell comprising a pair of P-type transistors ([0025] and [0029]: PU11 and PU12 are P-type transistors),
 a pair of N-type transistors ([0025] and [0029]: PD11 and PD12 are N-type transistors).
Liaw further teaches cross-coupling the pair of P-type transistors ([0025]: PU11 and PU12 are P-type transistors) with the pair of N-type transistors ([0025]: PD11 and PD12 are N-type transistors) so as to provide two cross-coupled inverters that are used as a latch for the bitcell ([0025] and [0029]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify include in the method of Liebmann, the pair of P-type transistors cross-coupled with the pair of N-type transistors so as to provide two cross-coupled inverters that are used as a latch for the bitcell, as taught by Liaw, for the benefit of integrating data nodes in the memory device and thus, a memory device with improved performance.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 20: Liebmann and Liaw teach the claim limitation of the method of claim 18, on which this claim depends,
further comprising: fabricating multiple devices including P-type devices and N-type devices arranged in at least one of a P-over-N stack configuration and an N-over-P stack configuration (Annotated Fig. 3B; D,N3/D,P3/C,N4/C,P4 is an N-over-P stack configuration; D,P3/C,N4/C,P4 is P-over-N stack configuration), 
wherein the pair of P-type transistors arranged in the P-over-P stack configuration, the pair of N-type transistors arranged in the N-over-N stack configuration are manufactured together in a single monolithic semiconductor die along with the P- type devices and the N-type devices that are arranged in the P-over-N stack configuration and the N-over-P stack configuration (Liebmann: annotated Fig. 3B; [0036] and [0038]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (US 2020/0075489 A1) in view of Liaw (US 2019/0131309 A1) as applied above and further in view of Yang et al. (US 2007/0147107 A1).
Regarding claim 12: Liebmann and Liaw teach the claim limitation of the device of claim 11, on which this claim depends,
wherein the pair of P-type devices are disposed adjacent to the pair N-type devices within a single monolithic semiconductor die, and wherein the bitcell refers to a static random access memory (SRAM) bitcell for single-port memory applications ([0032], [0034]-[0037] and [00039]: 100; “for single-port memory applications” is an intended use which does not differentiate the structure of the present application from the prior art of record).
Note: that Composition, Product, and  Apparatus Claims I.  when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I), 
Alternatively, 
Yang does teach (e.g., Fig. 7) a similar device comprising 
multiple transistors are arranged as the bitcell for single-port memory applications ([0036]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Liebmann, the device comprising multiple transistors are arranged as the bitcell for single-port memory applications, as taught by Yang, for the benefit of simplifying the memory design process.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (US 2020/0075489 A1) in view of Liaw (US 2019/0131309 A1) as applied above and further in view of Noguchi et al. (US 2006/0267100 A1).
Regarding claim 16: Liebmann and Liaw teach the claim limitation of the device of claim 15, on which this claim depends, further comprising: 
Liebmann does not expressly teach that the second pair of N-type transistors are utilized as a first passgate and a second passgate for the bitcell, 
the first passgate is coupled between a first bitline and a first inverter of the two cross-coupled inverters, and 
the second passgate is coupled between a second bitline and a second inverter of the two cross-coupled inverters.
Noguchi teaches (e.g., Figs. 1-3) a device comprising a bitcell (Fig. 2, [0040]-[0043]) comprising a first pair of N-type devices ([0037] and [0041]: TFT2 and TFT4 are N-type devices) and a second pair of N-type transistors ([0041]: T5 and T6).
Noguchi further teaches that the second pair of N-type transistors are utilized as a first passgate ([0037] and [0041]: T5) and a second passgate for a bitcell ([0037] and [0041]: T6), 
the first passgate is coupled between a first bitline ([0041]: right side B1) and a first inverter ([0041]-[0043]: T1, T2) of the two cross-coupled inverters ([0041]-[0043]), and 
the second passgate ([0037] and [0041]: T6) is coupled between a second bitline ([0041], left side B1) and a second inverter of the two cross-coupled inverters ([0041]-[0043]: T3, T4).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify include in the device of Liebmann as modified by Liaw, the device comprising the second pair of N-type transistors utilized as a first passgate and a second passgate for the bitcell, the first passgate being coupled between a first bitline and a first inverter of the two cross-coupled inverters, and the second passgate being coupled between a second bitline and a second inverter of the two cross-coupled inverters, as taught by Noguchi, for the benefit of increasing the integration of different devices and the functionality of the memory device.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, passgates, bitlines…) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 19: Liebmann and Liaw teach the claim limitation of the method of claim 18, on which this claim depends,
further comprising: fabricating the multiple devices with another pair of N-type transistors that are arranged in another N-over-N stack configuration (Liebmann: annotated Fig. 3B; [0034] and [0039]-[0042]: D,N3 and A,N1).
Liebmann does not expressly teach that the another pair of N-type transistors are utilized as a first passgate and a second passgate for the bitcell, 
wherein the first passgate is coupled between a first bitline and a first inverter of the two cross-coupled inverters, and 
wherein the second passgate is coupled between a second bitline and a second inverter of the two cross-coupled inverters. 
Noguchi teaches (e.g., Figs. 1-3) a device comprising a bitcell (Fig. 2, [0040]-[0043]) comprising a first pair of N-type devices ([0037] and [0041]: TFT2 and TFT4 are N-type devices) and a second/another pair of N-type transistors ([0041]: T5 and T6).
Noguchi further teaches that the another pair of N-type transistors are utilized as a first passgate ([0037] and [0041]: T5) and a second passgate for a bitcell ([0037] and [0041]: T6), 
the first passgate is coupled between a first bitline ([0041]: right side B1) and a first inverter ([0041]-[0043]: T1, T2) of the two cross-coupled inverters (fig. 2; [0041]-[0043]), and 
the second passgate ([0037] and [0041]: T6) is coupled between a second bitline ([0041], left side B1) and a second inverter ([0041]-[0043]: T3, T4). of the two cross-coupled inverters (Fig. 2; [0041]-[0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify include in the device of Liebmann as modified by Liaw, the method comprising the another pair of N-type transistors utilized as a first passgate and a second passgate for the bitcell, the first passgate being coupled between a first bitline and a first inverter of the two cross-coupled inverters, and the second passgate being coupled between a second bitline and a second inverter of the two cross-coupled inverters, as taught by Noguchi, for the benefit of increasing the integration of different devices thus the functionality of the memory device.
Furthermore, it would have been obvious because all the claimed elements (pair of P-type transistors, pair of N-type transistors, inverters, passgates, bitlines…) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takaura (US 20030136978 A1) teaches the stacked transistors of device and method configured as an SRAM ([0133]: 50) of present Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826